                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     EL DORADO DIVISION

SAMUEL LEE CARTER                                                                                   PLAINTIFF

vs.                                         Civil No. 1:18-cv-01039

NANCY BERRYHILL                                                                                  DEFENDANT
Acting Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Before the Court is Plaintiff’s Complaint. ECF No. 1. The Parties have consented to the

jurisdiction of a magistrate judge to conduct any and all proceedings in this case, including

conducting the trial, ordering the entry of a final judgment, and conducting all post-judgment

proceedings. ECF No. 5.1 Pursuant to this authority, the Court issues this memorandum opinion and

orders the entry of a final judgment in this matter.

1. Discussion:

        Plaintiff filed a complaint on July 9, 2018. ECF No. 1. Summons were issued and returned

to Plaintiff for service on Defendant, the Social Security Administration Commissioner, the U.S.

Attorney, and the U.S. Attorney General. ECF No. 4. Plaintiff failed to meet the requirements of

Rule 4(l) of the Federal Rules of Civil Procedure, requiring the person serving process to make proof

of service thereof to the court and Rule 4(m) requiring service of the summons and complaint upon

a defendant within 120 days after the filing of the complaint.

        On February 11, 2019, this Court issued an Order To Show Cause and ordered Plaintiff to

show cause, within fourteen (14) days of the Order, why the action against Defendant Social Security



         1
             The docket numbers for this case are referenced by the designation “ECF No. ____” The transcript pages
 for this case are referenced by the designation “Tr.”

                                                         1
Administration should not be dismissed without prejudice for failure to prosecute. ECF No. 6.

Plaintiff has failed to comply or respond to this Order.2

2. Conclusion:

       Based on the foregoing, the undersigned finds the Plaintiff has failed to show cause why the

action against Defendant Social Security Administration should not be dismissed without prejudice

for failure to prosecute. Accordingly, the Court DISMISSES Plaintiff’s Complaint without prejudice

for failure to comply with an order of the Court and failure to prosecute this action.

       A judgment incorporating these findings will be entered pursuant to Federal Rules of Civil

Procedure 52 and 58.

       ENTERED this 26th day of February 2019.
                                                               /s/ Barry A. Bryant
                                                               HON. BARRY A. BRYANT
                                                               U.S. MAGISTRATE JUDGE




        2
        The Court would also note Plaintiff counsel failed to respond to an email sent from the Court on
February 4, 2019 wherein Plaintiff counsel was informed that if he intended to pursue this matter,
summons would have to be re-issued from the Clerk, otherwise, the matter will be subject to dismissal.

                                                   2
